Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor render obvious an OCT ranging system/method in claims 22 and 33 where “each of the first and second optical wedges has an anterior surface through which the OCT source beam enters the optical wedge and a posterior surface through which the OCT source beam exits the optical wedge; the source beam propagates through the first optical wedge and from the first optical wedge into the second optical wedge; the anterior surface of the second optical wedge and the posterior surface of the first optical wedge are non-parallel to each other, so as to inhibit etalon effects”.  The closest prior art Inoue (US 4,585,345) teaches a pickoff assembly in Fig 8 which teaches a first optical wedge (55) and a second optical wedge (45) are the source beam (14) bases through the first wedge and is split into a reference (22) and sample (20) beams on the posterior surface of the second wedge. However, Inoue teaches that the anterior surface of the second wedge and the first optical wedge posterior surface should be parallel in order to reduce chromatic aberration rather than non-parallel as the claimed limitation (see Inoue col 8 lines 11- 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

8 April 2022